            Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 1 of 24



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

AMERICAN FEDERATION OF GOVERNMENT                         )
  EMPLOYEES, AFL-CIO                                      )
80 F St N.W.                                              )
Washington, D.C. 20001                                    )
                                                          )
NATIONAL FEDERATION OF FEDERAL                            )
 EMPLOYEES, FD-1, IAMAW, AFL-CIO                          )
1225 New York Avenue, N.W., Suite 450                     )
Washington, D.C. 20005                                    )
                                                          )
                        and                               )
                                                          )
NATIONAL ASSOCIATION OF GOVERNMENT                        )
  EMPLOYEES, INC.,                                        )
159 Burgin Parkway                                        )
Quincy, MA 02169                                          )
                                                          )
                                Plaintiffs,               )
                                                          )
                        v.                                )   Civil Action No.
                                                          )
ROBERT WILKIE                                             )
In his official capacity as Secretary of Veterans Affairs )
Department of Veterans Affairs                            )
810 Vermont Avenue, N.W.                                  )
Washington, D.C. 20420                                    )
(202) 273-5400                                            )
                                                          )
Department of Veterans Affairs                            )
810 Vermont Avenue, N.W.                                  )
Washington, D.C. 20420                                    )
(202) 273-5400                                            )
                                                          )
                                Defendants.               )
_______________________________________________ )

                              COMPLAINT FOR INJUNCTIVE
                              AND DECLARATORY RELIEF

                                      INTRODUCTION




                                              1
             Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 2 of 24



       Plaintiffs bring this action to hold unlawful and set aside determinations by the U.S.

Department of Veterans Affairs (“VA”) that, effective November 15, 2018, employees who

occupy positions listed in 38 U.S.C. Section 7421(b) may not, under any circumstances, perform

union representational activities while on “official time,” notwithstanding that, inter alia, 5

U.S.C. Section 7131 specifically guarantees employees the right to engage in such union

representational activities while on official time. Plaintiffs are the American Federation of

Government Employees, AFL-CIO (“AFGE”), the National Federation of Federal Employees,

FD-1, IAMAW, AFL-CIO (“NFFE”) and the National Association of Government Employees,

Inc. (“NAGE”). The VA issued separate copies of these determinations, which it entitled in each

case “Notice of Repudiation” (hereinafter referred to collectively as the “Official Time

Determination”) to each plaintiff union dated November 7, 2018. True and accurate copies of

the Official Time Determination received by AFGE, NFFE and NAGE are attached to this

complaint as Exhibits 1- 3 respectively.

       The Official Time Determination is contrary to 38 U.S.C. § 7422 and to the Federal

Service Labor Management Relations Statute, 5 U.S.C. § 7101, et seq. (hereinafter “Chapter

71”). Chapter 71 establishes a comprehensive labor relations scheme for federal sector

employees and their unions. See, e.g., AFGE, et al. v. Trump, et al., 318 F. Supp. 3d 370 (D.D.C.

2018). As part of this scheme, 5 U.S.C. Section 7131 specifically authorizes federal employees

to receive official time for work performed by unions in support of bargaining unit employees.

Plaintiff unions are certified as the exclusive representative of bargaining unit employees at their

workplace.

       Section 7422 of Title 38 (“Section 7422”) creates a narrow exception for certain VA

positions listed in Section 7421 (“Title 38 employees”). Section 7422 allows the Secretary of the



                                                  2
             Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 3 of 24



VA to prescribe by regulation the hours and conditions of employment for Title 38 employees

and to remove certain matters relating to Title 38 employees from collective bargaining in three

delineated instances: (1) professional conduct or competence, (2) peer review, and (3) the

establishment, determination, or adjustment of employee compensation. 38 U.S.C. Section

7422(b). But outside of these three discrete instances, the Secretary’s authority to prescribe

regulations regarding Title 38 employees is subject to the right of Federal employees to engage

in collective bargaining pursuant to Chapter 71. 38 U.S.C. Section 7422(a). See AFGE, et al. v.

Trump, et al., 318 F. Supp at 434 (“Congress enacted [Chapter 71] to protect and preserve

collective bargaining rights, not to destroy them. . . Quite frankly, it is hard to even imagine a

rational statutory exception that is intentionally designed to swallow the rule.”)

       The Official Time Determination is unsupported and unsupportable. The use of official

time by Title 38 employees does not fall under the statutory exemption from collective

bargaining for professional conduct and competence contained in 38 U.S.C. Section 7422.

Plaintiffs therefore seek a judgment declaring that the Official Time Determination is invalid and

setting it aside pursuant to 5 U.S.C. 706(2)(A) and (C) because it is arbitrary and capricious, an

abuse of discretion and contrary to law and exceeds the VA Secretary’s authority under 38

U.S.C. Section 7422.


                                       I.       JURISDICTION

   1. This court has jurisdiction under 28 U.S.C. §§ 1331, 2201 and 2202; 38 U.S.C. § 7422(b)

       and (d); and 5 U.S.C. § 701 et seq.; see AFGE Local 446 v. Nicholson, 475 F.3d 341,

       347-350 (D.C. Cir. 2007).




                                                  3
         Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 4 of 24




                                       II.       VENUE

2. Venue lies in this court under 28 U.S.C. § 1391(e)(1) and (2).


                                      III.    PARTIES

3. Plaintiff AFGE is a national labor organization and unincorporated association

   having its headquarters at: 80 F Street N.W., Washington, D.C. 20001. AFGE

   represents approximately 650,000 federal civilian employees in agencies and

   departments across the federal government, including approximately 350,000

   federal civilian employees in the VA.

4. AFGE and its affiliated councils and locals are the certified exclusive representative,

   under 5 U.S.C. § 7111, of employees at the VA.

5. AFGE is an exclusive representative of a consolidated unit in the VA which includes

   Title 38 employees.

6. Plaintiff NFFE is an unincorporated association with its principal place of business at

   1225 New York Ave., N.W., Suite 450, Washington, D.C. 20005. NFFE is affiliated

   with its parent organization the International Association of Machinists and Aerospace

   Workers.

7. NFFE is certified as the exclusive bargaining representative of approximately 110,000

   federal employees, including Title 38 employees of the VA. As the exclusive

   representative of these employees, NFFE advances the social and economic welfare and

   education of federal employees by representing their interests through collective

   bargaining, filing and arbitrating grievances to uphold the provisions in such agreements,




                                             4
           Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 5 of 24



      filing complaints with administrative agencies, lobbying Congress for legislative action,

      and promoting labor-management partnerships in agency decision-making.

   8. Plaintiff NAGE is a national labor organization and is affiliated with the Service

      Employees International Union. NAGE in incorporated in the state of Delaware with its

      place of business at 159 Thomas Burgin Parkway Quincy, MA 02169.

   9. NAGE and its local units are the certified exclusive bargaining representative of

      approximately 110,000 employees, including nearly 75,000 federal employees. NAGE

      represents bargaining units in the VA. These units include Title 38 employees.

   10. NAGE and its locals are the certified exclusive representative, under 5 U.S.C. § 7111, of

      employees at the VA.

   11. NAGE is an exclusive representative of a consolidated unit in the VA which includes

      Title 38 employees.

   12. Defendant Robert Wilkie is the Secretary of the U.S. Department of Veterans Affairs. He

      is sued solely in his official capacity.

   13. The U.S. Department of Veterans Affairs is a federal agency whose headquarters are

      located at 810 Vermont Avenue N.W. Washington, D.C 20420.




                                            IV.       FACTS

The Federal Service Labor-Management Relations Statute (Chapter 71)

   14. 5 U.S.C. Chapter 71 governs labor relations in the federal civilian workplace.

   15. When enacting Chapter 71, Congress explicitly found that labor organizations and

      collective bargaining are in the public interest. 5 U.S.C. § 7101(a).


                                                  5
            Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 6 of 24



   16. 5 U.S.C. § 7102, as part of Chapter 71, protects the right of employees to form, join, or

      assist any labor organization freely and without fear of penalty or reprisal.

   17. 5 U.S.C. § 7131(a) provides that employees representing an exclusive representative shall

      be authorized official time to negotiate a collective bargaining agreement.

   18. 5 U.S.C. § 7131(c) provides that the Federal Labor Relations Authority shall determine,

      except as provided in § 7131(a), whether employees are entitled to official time in any

      phase of proceedings before the Authority.

   19. 5 U.S.C. § 7131(d) provides that “any employee representing an exclusive

      representative,” or “in connection with any other matter covered by this chapter, any

      employee in an appropriate unit represented by an exclusive representative, shall be

      granted official time in any amount the agency and the exclusive representative involved

      agree to be reasonable, necessary, and in the public interest.”

38 U.S.C. Sections 7421 and 7422

   20. 38 U.S.C. Section 7421 provides that the Secretary of the VA “shall prescribe by

      regulation the hours and conditions of employment and leaves of absence of employees

      listed in 38 U.S.C. Section 7421(b).”

   21. 38 U.S.C. § 7421(b) refers to the following Title 38 positions: Physicians, Dentists,

      Podiatrists, Optometrists, Registered Nurses, Physician Assistants, Expanded-Duty

      Dental Auxiliaries, and Chiropractors.

   22. 38 U.S.C. Section 7422(a) provides “Except as otherwise specifically provided in this

      title, the authority of the Secretary to prescribe regulations under section 7421 of this title

      is subject to the right of Federal employees to engage in collective bargaining with

      respect to conditions of employment through representatives chosen by them in

                                                 6
          Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 7 of 24



     accordance with chapter 71 of title 5 (relating to labor-management relations).”

  23. 38 U.S.C. § 7422(b) provides: “Such collective bargaining . . . in the case of employees

     described in section 7421(b) of this title may not cover, or have any applicability to, any

     matter or question concerning or arising out of (1) professional conduct or competence,

     (2) peer review, or (3) the establishment, determination, or adjustment of employee

     compensation under this title.”

  24. 38 U.S.C. § 7422(c) provides: “For purposes of this section, the term ‘professional

     conduct or competence’ means any of the following: (1) Direct patient care. (2) Clinical

     competence.”

  25. 38 U.S.C. § 7422(d), provides that “an issue of whether a matter or question concerns or

     arises out of (1) professional conduct or competence, . . . shall be decided by the

     Secretary and is not itself subject to collective bargaining and may not be reviewed by

     any other agency.”

The VA/AFGE Master Agreement

  26. The VA and AFGE executed a national collective bargaining agreement on March 15,

     2011 (hereinafter “VA/AFGE Master Agreement”).

  27. Eric K. Shinseki, then Secretary of the U.S. Department of Veterans Affairs, approved

     the VA/AFGE Master Agreement, including those articles governing the use of official

     time under 5 U.S.C. § 7131.

  28. The Duration of Agreement provision stated that the VA/AFGE Master Agreement

     would be implemented and become effective after it had been approved, ratified, signed

     by the Parties, and subjected to Agency head review pursuant to 5 U.S.C. § 7114(c).

  29. The VA/AFGE Master Agreement remains in effect.



                                               7
          Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 8 of 24



  30. Article 48, Section 1(B) of the VA/AFGE Master Agreement states, “As provided in 5

     U.S.C. § 7131, official time shall be granted as specified in law and in any additional

     amount the Department and the Union agree to be reasonable, necessary, and in the

     public interest. Official time shall be granted for activities as specified in law and in

     amounts specified by this Agreement or otherwise negotiated.”

  31. Article 48, Section 2 of the VA/AFGE Master Agreement sets forth agreed-upon amounts

     of official time for Union officials designated at the national and district levels.

  32. Article 48, Section 10 of the VA/AFGE Master Agreement sets forth agreed-upon

     amounts of official time for Union officials designated at the local level.

  33. Pursuant to the VA/AFGE Master Agreement, other collectively bargained agreements

     between AFGE and/or its affiliated councils and locals and the VA, and past practice,

     Title 38 employees in the AFGE/VA bargaining unit have received official time.

The VA/NFFE Master Agreement

  34. The VA and NFFE executed a national collective bargaining agreement on June 6, 2011

     (hereinafter “VA/NFFE Master Agreement”).

  35. Eric K. Shinseki, then Secretary of the U.S. Department of Veterans Affairs, approved

     the VA/NFFE Master Agreement, including those articles governing the use of official

     time under 5 U.S.C. § 7131.

  36. The Duration of Agreement provision stated that the VA/NFFE Master Agreement would

     be implemented and become effective after it had been approved, ratified, signed by the

     Parties, and subjected to Agency head review pursuant to 5 U.S.C. § 7114(c).

  37. The VA/NFFE Master Agreement remains in effect.




                                                8
         Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 9 of 24



38. The VA and NFFE are in bargaining over a successor agreement to the VA/NFFE Master

   Agreement, pursuant to the terms of a private settlement agreement between the parties

   reached on or about January 31, 2018.

39. Article 2 of the VA/NFFE Master Agreement provides, among other things, that NFFE

   has the exclusive right to represent employees in presenting grievances (Art. 2, Sec.

   1(C)); the Union has the right to attend all discussions between the Employer and

   employee(s) conducted to resolve grievances (Sec. 1(D); the Union will be given the

   opportunity to represent employees at formal meetings (Sec 2(A)); and establishes the

   right for Union representatives to hold and attend meetings with the Agency and among

   themselves (Art. 2, Sec. 5). Art. 2, Sec. 3. Article 48, Section 2 of the VA/AFGE Master

   Agreement sets forth agreed-upon amounts of official time for Union officials designated

   at the national and district levels.

40. Article 2, Section 8 details official time that is automatically granted to certain NFFE

   officers and locals, so that they need not request official time for each pay period where

   they work to represent NFFE bargaining unit members. Article 2 establishes that certain

   NFFE officers are granted official time as a set percentage of their work week. For

   example, the NFFE VA Council President is on 100% official time, whereas NFFE

   Council Vice Presidents are on 20% official time. Art. 2, Sec. 8.

41. Article 2, Sec. 8 is the main grant of official time to NFFE officers under 5 U.S.C. §7131

   (d); however, official time appears, incidentally, elsewhere throughout the collective

   bargaining agreement. See, for example, Art. 10, Sec. 5 (“All partnership activities and

   preparation will be conducted on official time.”).




                                             9
       Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 10 of 24



42. Pursuant to the VA/NFFE Master Agreement, other collectively bargained agreements

   between NFFE and/or its affiliated councils and locals and the VA, and past practice,

   Title 38 employees in the NFFE/VA bargaining unit are granted official time.



The VA/NAGE Master Agreement

43. The VA and NAGE executed a national collective bargaining agreement on September

   27, 2016 (hereinafter “VA/NAGE Master Agreement”).

44. Robert A. McDonald, then Secretary of the U.S. Department of Veterans Affairs,

   approved the VA/NAGE Master Agreement, including those articles governing the use of

   official time under 5 U.S.C. § 7131.

45. The Duration of Agreement provision stated that the VA/NAGE Master Agreement

   would be implemented and become effective after it had been approved, ratified, signed

   by the Parties, and subjected to Agency head review pursuant to 5 U.S.C. § 7114(c).

46. The VA/NAGE Master Agreement remains in effect through September 30, 2019, at

   which point it will automatically be renewed for a period of three (3) years, or, if either

   party choses to open the contract for renegotiations, remain in full force and effect during

   the renegotiation of the VA/NAGE Master Agreement.

47. Article 6, Section 1(D) of the VA/NAGE Master Agreement states, “Consistent with the

   requirements of this Article, should the Union exhausts [sic] its allocations of official

   time in Sections 2 and 3 below, any additional requested time will be provided consistent

   with 5 USC 7131.”

48. Article 6 Section 2 of the VA/NAGE Master Agreement sets forth agreed-upon amounts

   of official time for Union officials designated at the national level.



                                             10
           Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 11 of 24



   49. Article 6, Section 3 of the VA/NAGE Master Agreement sets forth agree-upon amounts

      of official time for Union officials designated at the local level.

   50. Article 6, Section 4 of the VA/NAGE Master Agreement sets forth the activities official

      time may be used for.

   51. Pursuant to the VA/NAGE Master Agreement, other collectively bargained agreements

      between NAGE and/or its locals and the VA, and past practice, Title 38 employees in the

      NAGE/VA bargaining unit are granted official time.

The Official Time Determination As to AFGE

   52. On November 7, 2018, Jacquelyn Hayes-Byrd, Acting Assistant Secretary for Human

      Resources and Administration of the VA, issued the Official Time Determination at issue

      in this case.

   53. The Official Time Determination stated that, “pursuant to 38 U.S.C. § 7422, employees

      described in 38 U.S.C. § 7421(b) (“Title 38 employees”) may no longer utilize official

      time because the use of official time by Title 38 employees negatively impacts direct

      patient care.”

   54. Regarding the VA/AFGE Master Agreement, the Official Time Determination stated that

      “[t]he official time exclusion applies to all Title 38 employee official time provisions

      found in the VA/AFGE Master Agreement, as well as any Memorandum of

      Understanding (“MOU”), past practices, supplemental agreements, and collectively

      bargained agreements with AFGE that are currently in effect.”

   55. The Official Time Determination listed the following articles of the VA/AFGE Master

      Agreement as containing provisions that reference official time and were therefore

      impacted by the Official Time Determination:



                                                11
           Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 12 of 24



Articles 3: Labor Management Cooperation

          Section 7—Use of Time

Article 4; Labor Management Training

          Section 3—Joint Management Training;

Article 5: Labor Management Committee

Article 7: Quality Programs

          Section 2-General

          Section 3—Quality Programs Council Charter

          Section 4—Official Time Usage

          Section 5—Labor Management Forums and Official Time

          Section 6—Performance Evaluation

          Section 7—Return to Duty of 100% Union Representative

Article 8: Child Care

          Section 33—Local Child Care Committees

Article 18 Equal Employment Opportunity

          Section 7—VA Diversity Council/EEO Committees

Article 27: Performance Appraisal

   Section 3—Policy

Article 29: Safety, Health and Environment

   Section 2—National Safety and Health Committee

   Section 3—Union Participation

Article 45: Dues Withholding

   Section 6—Revocation for Bargaining Unit Employees



                                             12
           Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 13 of 24



Article 46: Local Supplement

   Section 3—Ground Rules for Negotiating Local Supplemental Agreements

Article 47: Mid-Term Bargaining

   Section 2-National

   Section 4—Local

Article 48: Official Time

   Section 1—Purpose

   Section 2—Designated Union Officials/Representatives

   Section 3—Accumulated Official Time

   Section 4—Additional Time Allotted

   Section 5—Travel to Other Locations

   Section 6—Other Activities

   Section 7—Performance Evaluation

   Section 10—Local

Article 49: Rights and Responsibilities

   Section 9—New Employee Orientation

   56. The Official Time Determination stated, “Beginning on November 15, 2018, the

       Department will no longer comply with the official time provisions for Title 38

       employees contained in the VA/AFGE Master Agreement, any MOUs, past practices,

       supplemental agreements, and any other collectively bargained agreements currently in

       effect.”




                                              13
           Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 14 of 24




The Official Time Determination As to NFFE

   57. On November 7, 2018, Jacquelyn Hayes-Byrd, Acting Assistant Secretary for Human

       Resources and Administration of the VA, issued the Official Time Determination at issue

       in this case.

   58. The Official Time Determination stated that, “pursuant to 38 U.S.C. § 7422, employees

       described in 38 U.S.C. § 7421(b) (“Title 38 employees”) may no longer utilize official

       time because the use of official time by Title 38 employees negatively impacts direct

       patient care.”

   59. Identically to the VA/AFGE Official Time Determination - the VA/NFFE Master

       Agreement Official Time Determination stated that “[t]he official time exclusion applies

       to all Title 38 employee official time provisions found in the VA/NFFE Master

       Agreement, as well as any Memorandum of Understanding (“MOU”), past practices,

       supplemental agreements, and collectively bargained agreements with AFGE that are

       currently in effect.”

   60. The Official Time Determination listed the following articles of the VA/NFFE Master

       Agreement as containing provisions that reference official time and were therefore

       impacted by the Official Time Determination:

       The impacted VNNFFE Master Agreement articles include:

Article 2 - Union Rights and Representation

               Section 2

               Section 3

               Section 5

               Section 8

                                               14
           Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 15 of 24



              Section 9

              Section 11

              Section 12

Article 10 - Partnership/Collaborative Relationships

              Section 5

Article 21 - Safety and Health

              Section 3

              Section 4

Article 22 - Leave

              Section 7 - Leave Without Pay

Article 26 - Disciplinary Actions, Adverse Actions and Major Adverse Actions

              Section 5 – Procedures

Article 27: Employee Assistance Program

              Section 1 - Policy

              Section 6

Article 37: Labor Management Relations Training

              Section 1

Article 41: Childcare

              Section 9

Article 43: Alternate Dispute Resolution (ADR)

              Section 3

   61. The Official Time Determination stated, “Beginning on November 15, 2018, the

       Department will no longer comply with the official time provisions for Title 38



                                               15
          Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 16 of 24



      employees contained in the VA/NFFE Master Agreement, any MOUs, past practices,

      supplemental agreements, and any other collectively bargained agreements currently in

      effect.”

The Official Time Determination As to NAGE

   62. On November 7, 2018, Jacquelyn Hayes-Byrd, Acting Assistant Secretary for Human

      Resources and Administration of the VA, issued the Official Time Determination at issue

      in this case.

   63. The Official Time Determination stated that, “pursuant to 38 U.S.C. § 7422, employees

      described in 38 U.S.C. § 7421(b) (“Title 38 employees”) may no longer utilize official

      time because the use of official time by Title 38 employees negatively impacts direct

      patient care.”

   64. Identically to the VA/AFGE Official Time Determination and the VA/NFFE Master

      Agreement Official Time Determination, the VA/NAGE Master Agreement Official

      Time Determination stated that “[t]he official time exclusion applies to all Title 38

      employee official time provisions found in the VA/NAGE Master Agreement, as well as

      any Memorandum of Understanding (“MOU”), past practices, supplemental agreements,

      and collectively bargained agreements with NAGE that are currently in effect.”

   65. The Official Time Determination listed the following articles of the VA/NAGE Master

      Agreement as containing provisions that reference official time and were therefore

      impacted by the Official Time Determination:

      Article 5: Union rights Responsibilities

                 Section 8 – New Employee Orientation

      Article 6: Official Time



                                                 16
    Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 17 of 24



       Section 1 – General

       Section 2- National Union Representatives

       Section 3- Local Union Representatives

       Section 4- Official Time Usage

       Section 5 – Labor Management Forums and Official Time

       Section 6 – Performance Evaluation

       Section 7 – Return to Duty of 100% Union Representative

Article 10: Labor Management Training

       Section 1- Union Sponsored or Requested Labor Management Relations (LMR)

Training,

       Section 4 – Joint Master Agreement Training

       Section 5 – Joint 3rd Party Sponsored Training

Article 11: Labor Management Cooperation

       Section 7 – Use of Time

Article 12: Labor Management Relations Meeting

Article 13: National Consultation Rights and Mid-Term Bargaining

       Part A- Section 3- Official Time

       Part B – Section 2 General

Article 19: Official Travel

       Section 5 – Transportation, Travel and Per Diem

       Section 10 – Local Travel

Article 22: Performance Appraisal

       Section 8 – Performance Appraisal for Union Officials



                                          17
           Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 18 of 24



      Article 27: Upward Mobility

              Section 3 Administrative Investigation Training

      Article 38: Official Records

              Section 2- Access to Records

      Article 40: Grievance Procedure

              Section 7 – Informal Resolution

      Article 42: Equal Employment Opportunity (EEO)

              Section 7 – Special Emphasis Program Coordinator/EEO Advisory Committee

              Article 44: Safety, Health and Environment

              Section 2 – Union Participation

              Section 32- Ergonomic Lifting

      Article 47: VA Drug Free Workplace Program

              Section 13 – Union Rights

      Article 52: Child and Other Dependent Care

              Section 3 – Local Child Care Committees

      Article 58: Wage Surveys

              Section 2 – Membership Survey Teams

      Article 69: Title 38 Professional Standards Boards (PSBs)

              Section 2 – Representation

                                           COUNT I

Violation of the Administrative Procedure Act

   5 U.S.C. § 706(2)(C)

   66. Paragraphs 1 through 65 are hereby incorporated by reference.


                                                18
           Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 19 of 24



   67. The use of official time by Title 38 employees does not concern professional conduct or

      competence within the meaning of 38 U.S.C. § 7422(b) or Section 7422(d).

   68. The use of official time by Title 38 employees does not concern direct patient care within

      the meaning of within the meaning of 38 U.S.C. § 7422(b), Section 7422(c) or Section

      7422(d).

   69. By issuing the Official Time Determination that applied the 38 U.S.C § 7422(b)

      exclusion to situations that do not pertain to professional conduct or competence within

      the meaning of 38 U.S.C. § 7422(b), the VA Secretary violated, misinterpreted, and

      misapplied 38 U.S.C. § 7422(b) and (d).

   70. By the conduct set forth in paragraphs 1 through 66, the VA Secretary acted outside the

      scope of his 38 U.S.C. § 7422(d) authority in violation of 38 U.S.C. § 7422(b), 38 U.S.C.

      § 7422(d), and 5 U.S.C. § 706(2)(C).

                                          COUNT II

Violation of the Administrative Procedure Act

   5 U.S.C. § 706(2)(A)


   71. Paragraphs 1 through 65 are hereby incorporated by reference.

   72. The use of official time by Title 38 employees does not concern professional conduct or

      competence within the meaning of 38 U.S.C. § 7422(b) or Section 7422(d).

   73. The use of official time by Title 38 employees does not concern direct patient care within

      the meaning of within the meaning of 38 U.S.C. § 7422(b), Section 7422(c) or Section

      7422(d).

   74. By issuing the Official Time Determination that applied the 38 U.S.C § 7422(b)

      exclusion to situations that do not pertain to professional conduct or competence within


                                               19
           Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 20 of 24



      the meaning of 38 U.S.C. § 7422(b), the VA Secretary violated, misinterpreted, and

      misapplied 38 U.S.C. § 7422(b) and (d).

   75. By the conduct set forth in paragraphs 1 through 66, the Official Time Determination is

      arbitrary and capricious in violation of 38 U.S.C. § 7422(b), 38 U.S.C. § 7422(d), and 5

      U.S.C. § 706(2)(A).

                                          COUNT III

Violation of the Administrative Procedure Act

      5   U.S.C. § 706(2)(A)


   76. Paragraphs 1 through 65 are hereby incorporated by reference.

   77. The use of official time by Title 38 employees does not concern professional conduct or

      competence within the meaning of 38 U.S.C. § 7422(b) or Section 7422(d).

   78. The use of official time by Title 38 employees does not concern direct patient care within

      the meaning of within the meaning of 38 U.S.C. § 7422(b), Section 7422(c) or Section

      7422(d).

   79. By issuing the Official Time Determination that applied the 38 U.S.C § 7422(b)

      exclusion to situations that do not pertain to professional conduct or competence within

      the meaning of 38 U.S.C. § 7422(b), the VA Secretary violated, misinterpreted, and

      misapplied 38 U.S.C. § 7422(b) and (d).

   80. By the conduct set forth in paragraphs 1 through 66, the Official Time Determination is

      an abuse of discretion in violation of 38 U.S.C. § 7422(b), 38 U.S.C. § 7422(d), and 5

      U.S.C. § 706(2)(A).




                                               20
           Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 21 of 24



                                          COUNT IV

Violation of the Administrative Procedure Act

      5   U.S.C. § 706(2)(A)


   81. Paragraphs 1 through 65 are hereby incorporated by reference.

   82. The use of official time by Title 38 employees does not concern professional conduct or

      competence within the meaning of 38 U.S.C. § 7422(b) or Section 7422(d).

   83. The use of official time by Title 38 employees does not concern direct patient care within

      the meaning of within the meaning of 38 U.S.C. § 7422(b), Section 7422(c) or Section

      7422(d).

   84. By issuing the Official Time Determination that applied the 38 U.S.C § 7422(b)

      exclusion to situations that do not pertain to professional conduct or competence within

      the meaning of 38 U.S.C. § 7422(b), the VA Secretary violated, misinterpreted, and

      misapplied 38 U.S.C. § 7422(b) and (d).

   85. By the conduct set forth in paragraphs 1 through 66, the Official Time Determination is

      not in accordance with law in violation of 38 U.S.C. § 7422(b), 38 U.S.C. § 7422(d), and

      5 U.S.C. § 706(2)(A).

                                    RELIEF REQUESTED

      WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

   1. Hold unlawful and set aside the Official Time Determination because its holding that the

      use of official time by Title 38 employees as provided in the VA/AFGE Master

      Agreement, the VA/NFFE Master Agreement and the VA/NAGE Master Agreement

      concerned professional conduct or competence exceeded the VA Secretary’s statutory

      authority;


                                               21
        Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 22 of 24



2. Hold unlawful and set aside the Official Time Determination because its holding that the

   use of official time by Title 38 employees as provided in the VA/AFGE Master

   Agreement, VA/NFFE Master Agreement and the VA/NAGE Master Agreement

   concerned professional conduct or competence is arbitrary and capricious and an abuse of

   discretion;

3. Hold unlawful and set aside the Official Time Determination because its holding that the

   use of official time by Title 38 employees as provided in the VA/AFGE Master

   Agreement, VA/NFFE Master Agreement and the VA/NAGE Master Agreement

   concerned professional conduct or competence is not in accordance with law;

4. Order the Defendants to comply with the VA/AFGE Master Agreement, the VA/NFFE

   Master Agreement and VA/NAGE Master Agreement regarding official time for Title 38

   employees;

5. Order the Defendants to return to the status quo ante: and

6. Grant any other relief which the Court deems proper.

                          Respectfully submitted,


                          /s/ Judith Galat
                          JUDITH GALAT *
                          Assistant General Counsel, AFGE
                          galatj@afge.org
                          D.C. Bar #399962
                          *Lead Counsel




                                           22
Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 23 of 24




              /s/ Andres Grajales
              ANDRES GRAJALES
              Deputy General Counsel
              grajaa@afge.org
              American Federation of Government
                Employees, AFL-CIO
              80 F Street, N.W.
              Washington, D.C. 20001
              (202) 639-6424
              D.C. Bar #476894

              Attorneys for Plaintiff AFGE

              /s/ Jefferson D. Friday
              Jefferson D. Friday
              General Counsel
              D.C. Bar No. 358253

              /s/ Renee L. Mantone
              Renee L. Mantone
              Assistant General Counsel
              D.C. Bar No. 1045053

              /s/ Suzanne Summerlin
              Suzanne Summerlin*
              Assistant General Counsel
              D.C. Bar No. 1044859
              * Lead Counsel

              National Federation of Federal Employees,
              FD-1, IAMAW, AFL-CIO
              1225 New York Avenue, N.W., Suite 450
              Washington, D.C. 20005
              Phone: (202) 216-4420
              Fax: (202) 898-1861
              Email: jfriday@nffe.org
              Email: rcatalano@nffe.org
              Email: ssummerlin@nffe.org

              Attorneys for Plaintiff NFFE




                                23
Case 1:18-cv-02629 Document 1 Filed 11/14/18 Page 24 of 24



              /s/ Sarah E. Suszczyk
              Sarah E. Suszczyk (pro hac vice application pending)
              Deputy General Counsel
              *Lead Counsel
              Email: ssuszczyk@nage.org


              /s/ Robert J. Shore
              Robert J. Shore
              Assistant General Counsel
              D.C. Bar No. 999552
              National Association of Government Employees, Inc.
              1020 North Fairfax
              Suite 200
              Alexandria, VA 22314
              Telephone: 703-519-0300
              Facsimile: 703-519-0311

              Attorneys for Plaintiff NAGE




                               24
